DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/211,074, filed on 02/11/2019.

Allowable Subject Matter
Claims 21-40 are allowed.
Regarding claim 21, the closest found prior art (Nishida US 2012/0166031 A1) teaches a modular power system for an electric or hybrid airplane (see Para. 0024), the modular power system including a power source constructed from a plurality of battery modules coupled to one another (see para. 0014-0015), the power source being usable to power a motor configured to propel the electric or hybrid airplane (see Para. 0024), the modular power system comprising: a power source configured to power a motor and comprising a plurality of battery modules (see para. 0014-0015), the motor being configured to propel a vehicle housing that is configured to fly  (see para. 0024), the plurality of battery modules comprising a first battery module and a second battery module (see para. 0014-0015), wherein the first battery module comprises a first module housing (see 50, 30a-c fig.1,  para. 0014-0015), a plurality of first battery cells, and a first conductor (see 30a-c fig.1, para. 0014-0015), the first module housing being configured support the plurality of first battery cells (see 30a-c fig.1, para. 0014-0015), Nishida doesn’t expressly teach  the plurality of first battery cells being electrically connected in parallel with one another by the first conductor, and wherein the second battery module comprises a second module housing, a plurality of second battery cells, and a second conductor, the second module housing being configured support the plurality of second battery cells and coupled to the first module housing, the 
Hence claim 21 is deemed allowable.
Claims 22-40 depend on allowable claim 21, hence claims 22-40 are also deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836